945 So. 2d 657 (2007)
Michael J. MICHAELS, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D06-3894.
District Court of Appeal of Florida, Fifth District.
January 12, 2007.
Michael J. Michaels, Bristol, pro se.
Bill McCollum, Attorney General, Tallahassee, and Kellie A. Nielan, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. A copy of this opinion will be filed with the lower court and be treated as the notice of appeal from the judgment and sentence in Case Nos. 2005-CF-127, 2005-CF-128, and 2005-CF-261 in the Circuit Court in and for Flagler County. See Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
SAWAYA, MONACO and EVANDER, JJ., concur.